Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2018

                                      No. 04-17-00550-CV

                                         Norma LOPEZ,
                                           Appellants

                                                 v.

                 STAR VASCULAR, LLC d/b/a Star Vascular Access Center,
                                  Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-15308
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       Appellant Norma Lopez is representing herself in this appeal. After we granted her first
motion for extension of time to file her brief, Appellant’s brief was due on January 10, 2018. On
the due date, Appellant filed her brief.
       Because her brief did not comply with the Texas Rules of Appellate Procedure, on
January 18, 2018, we struck Appellant’s brief and ordered her to file an amended brief not later
than January 29, 2018.
         On February 2, 2018, Appellant filed a second motion for a twenty-day extension of time
to file her brief.
        Appellant’s motion is GRANTED. Appellant’s brief is due on February 20, 2018. We
remind Appellant that this court may order a party to amend, supplement, or redraw a brief if it
flagrantly violates Rule 38. See TEX. R. APP. P. 38.9(a).
         We ORDER Appellant Norma Lopez to file an amended brief not later than February 20,
2018. The amended brief must correct all of the violations listed in our January 18, 2018
order and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. If the
amended brief does not comply with this order, we “may strike the brief, prohibit [Appellant]
from filing another, and proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a);
see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails to timely
file a brief).
       We warn Appellant that if she fails to file an amended brief as ordered, we will
dismiss this appeal for want of prosecution without further notice.
        If Appellant timely file a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court